The Attorney General of Texas
                                                   February 21, 1986
JIM MATTOX
AttorneyGeneral


Supreme
      Court
          BulldIn                Honorable David W. Wallace                   Opinion No. JM-440
P. 0. BOX 12548                  Sutton County Attcmey
Austin. TX. 70711- 2549          P. 0. Box 1508                               Re: Whether a commissioners
51214752501
                                 Sonora, Texas   76950                        court may set the office hours
Telex 9101874-1387
Telecopier  512l475.0266
                                                                              of the county auditor

                                 Dear Mr. Wallace:
714 Jackson, Suite 700
Dallas, TX. 752024506
                                      In Attorney General Opinion JM-182 (1984), we concluded that the
21417426944
                                 commissioners court of Lampasas County , a county with a population of
                                 less than 8,000 Feople. does not have authority to establish office
4924 Alberta   Ave.. Suite 180   hours for other elected county officials. You ask whether the
El Paso. TX. 79905.2793          commissioners court of Sutton.County, a county with a population under
91515333484                      5.000. has autho::ity to establish office hours for the office of
                                 county auditor, ax appointed office. We answer your question in the
1Wl Texas. Suite 700             negative.
Houston, TX. 77002-3111
71312235886                              The office of county auditor and the method of appointment, the
                                 qualifications Herefor. and the duties thereof are governed by
                                 articles 1645 et SCQ,. V.T.C.S. Authority to appoint the county
606 Broadway, Suite 312
Lubbock, TX. 79401-3479
                                 auditor and tox;'iermine his salary is reposed in the judges of the
8051747.5238                     district courts having jurisdiction in the county. V.T.C.S. arts.
                                 1645-1647. There ,isno provision, however , which purports to repose
                                 authority fqr setting the office hours of the county auditor in the
 4309 N. Tenth, Suite B
 McAllen, TX. 7850%1885
                                 district judges ziho appoint him. You ask specifically whether such
 51218824547                     authority is repclc,edin the commissioners court. We have found no
                                 statute
                                 _-_--__    vhich
                                             .._ -.~ nur)urts
                                                     =--:~.--- to
                                                               -- do
                                                                  -- that
                                                                      .~~_. in
                                                                            --~ the
                                                                                ..~~ situation
                                                                                     .~.~~~~~.~~ vou
                                                                                                  ~~ describe.
                                                                                                      ~~ ~~ ~~ See
                                 Commissioners Coc,rt of Harris County v. Fullerton, 596 S.W.2d 572
 200 Main Plaza, Suite 400
                                 (Tex. Civ. App. -Houston [lst Dist.] 1980, writ ref'd n.r.e.1; Smith
 San Antonio, TX. 78205-2797
                                 v. McCoy, 533 S.W'.2d457 (Tex. Civ. App. - Dallas 1976, writ dim
 512i2254191
                                 (both cases discuss authoritv and duties of county auditor and those
                                 df commissioners court).            .
 An Equal OppOrtUniiVl
 Affirmative Action EmPlOYer          As we noted in Attorney General Opinion JM-182 (1984), there is
                                 no statute generally applicable to all counties which sets forth the
                                 office hours or th,ework week or which empowers a connnissionerscourt
                                 to set such off:tce hours to be observed by county officials and
                                 employees. In c,xmties with a population of 500,000 or more, the
                                 commissioners court has explicit authority to adopt

                                            rules aid regulations governing the hours of work.
                                            vacatiolr;, holidays, sick leave, medical care,
                                            hospitalization.    compensation   and    accident


                                                                  P.   2008
Honorable David W. Wallace - Page 2    (JM-440)




          insurance, and deductions for absences [for
          certain specified employees]. . . . (Emphasis
          added).

V.T.C.S. art. 2372h. 01. I,e,ction6 of article 2372h extends the reach
of such rules and regu1aticm.ato the county auditor and his assistants
if such rules are adopted 'my a majority of the judges of the district
courts of the county. A, second statute permits counties with a
population over 200,000 to 214 S.W.2d 451. 453 (Tex. 1948). for the proposition that a
co!zmissioneracourt has on:Lythat authority which is conferred upon it
either explicitly or by necessary implication by the state.constitu-
tion and statutes, we conclude that the commissioners court of Sutton
County does not have authority to set the office hours of the county
auditor.

                             SUMMARY

             The comissicners court of Sutton County does
          not have the authority to set the office hours of
          the office of comty auditor.




                                       s /k
                                         Very


                                              A
                                                  ruly yours



                                         3 I-M MATTOX
                                         Attorney General of Texas



                                  p. 2009
Ronorable David W. Wallace - Page 3    (JM-440)




JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attoruey General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Jim Moellinger
Assistant Attorney General




                                     p. 2010